The Supreme Court erred in granting that branch of the plaintiffs motion which was for summary judgment against the appellant, Ameriquest Mortgage Company (hereinafter Ameriquest), which had issued mortgages on four condominium units in the subject building in August 2004. In opposition to the plaintiffs prima facie showing of entitlement to summary judgment, Ameriquest raised a triable issue of fact as to whether the 1997 mortgages had been orally modified, whether there had been part performance of the alleged oral agreement, and whether such part performance was unequivocally referable to the alleged oral agreement (see Messner Vetere Berger McNamee Schmetterer Euro RSCG v Aegis Group, 93 NY2d 229, 235-236 [1999]; Anostario v Vicinanzo, 59 NY2d 662, 664 [1983]; Rose v Spa Realty Assoc., 42 NY2d 338, 343-344 [1977]; Luft v Luft, 52 AD3d 479, 480-481 [2008]; Travis v Fallani & Cohn, 292 AD2d *966242, 244 [2002]; Sarcona v DeGiaimo, 226 AD2d 1143 [1996]; cf. General Obligations Law §§ 5-703, 15-301 [1], [2]). Thus, the Supreme Court erred in granting, on condition, those branches of the plaintiff’s motion which were for summary judgment against Ameriquest and for the appointment of a referee to compute.
In light of our determination, a joint trial of the instant action with the two related actions would be inappropriate, as it would result in prejudice to a substantial right of Ameriquest (see Skelly v Sachem Cent. School Dist., 309 AD2d 917, 917-918 [2003]).
. The parties’ remaining contentions either have been rendered academic in light of our determination or are without merit. Spolzino, J.P., Dillon, Carni and Leventhal, JJ., concur.